UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-4213


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CURTIS RICHARDSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:15-cr-00492-RBH-1)


Submitted: November 18, 2021                                 Decided: November 23, 2021


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, FEDERAL PUBLIC
DEFENDER’S OFFICE, Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson appeals the district court’s judgment revoking his supervised

release and sentencing him to 12 months and 1 day of imprisonment with no further

supervised release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for appeal but questioning

whether the district court adequately explained its reasons for the chosen sentence.

Richardson has filed a pro se supplemental brief and additional supplements raising various

issues. The Government has declined to file a brief. We affirm.

       We “will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017)

(internal quotation marks omitted). To determine whether a revocation sentence is plainly

unreasonable, we must first determine whether the sentence is procedurally or

substantively   unreasonable,   evaluating   “the   same    procedural   and   substantive

considerations that guide our review of original sentences” but taking “a more deferential

appellate posture than we do when reviewing original sentences.” United States v. Padgett,

788 F.3d 370, 373 (4th Cir. 2015) (alteration and internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing sentencing factors

applicable to revocation proceedings). “A revocation sentence is substantively reasonable

                                             2
if, in light of the totality of the circumstances, the court states an appropriate basis for

concluding that the defendant should receive the sentence imposed.” Coston, 964 F.3d at

297 (internal quotation marks omitted).

       We have reviewed the record and conclude that the district court correctly calculated

Richardson’s policy statement range, afforded him an opportunity to argue for an

appropriate sentence, and considered the relevant § 3553(a) factors in arriving at his

sentence. While the court’s stated reasoning was brief and to the point, it ultimately granted

Richardson the below-policy statement range sentence that he and the Government had

agreed on. We therefore find the revocation sentence both procedurally and substantively

reasonable. Coston, 964 F.3d at 297.

       Next, we have considered each of Richardson’s pro se claims and conclude they are

without merit. With respect to his allegations of ineffective assistance of counsel, we do

not consider ineffective assistance claims on direct appeal “[u]nless an attorney’s

ineffectiveness conclusively appears on the face of the record.” United States v. Faulls,

821 F.3d 502, 507 (4th Cir. 2016). As the record does not conclusively demonstrate that

counsel was ineffective, Richardson’s claims are not cognizable on direct appeal and

“should be raised, if at all, in a 28 U.S.C. § 2255 motion.” Faulls, 821 F.3d at 508.

       In accordance with Anders, we have reviewed the entirety of the record and found

no meritorious grounds for appeal. We therefore deny Richardson’s motion to relieve

counsel, and affirm the district court’s judgment. This court requires that counsel inform

Richardson, in writing, of the right to petition the Supreme Court of the United States for

further review. If Richardson requests that a petition be filed, but counsel believes that

                                              3
such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Richardson.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           4